DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/21/2021.
Claim(s) 7 and 12 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-6, 8-11 and 13-15 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/21/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11 and 13-15 have been considered but are moot because the arguments do not apply to any of the teachings of the references being used in the current rejection.
Applicant’s arguments, see pages 7-10, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1-6, 8-11 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cao et al. CN 102387590 in view of Miao et al. US 20170127217.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 5, 8, 10, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Cao et al. CN 102387590 (citations are from English language translation) in view of Miao et al. US 20170127217 (cited in Non-Final Rejection dated 12/09/2020).

As to claim 1:
Cao et al. discloses:
A method of operating a network node in a cellular telecommunications network, wherein the cellular telecommunications network further includes a first base station and a first User Equipment (UE), and the first UE is connected to the first base station by a first connection and a second connection ...
(“According to the third method, the specific processing mode of this step can obtain the IMSI from the Common ID signalling is as follows: after the RNC obtains associated information and compared with other IMSI obtaining associated information, to determine whether it is associated with the IMSI, the IMSI and determining the IMSI is IMSI associated with a plurality of SIM card respectively corresponding to SIM card that is used for the terminal.”; Cao et al.; 0071)
(“first manner associated when a plurality of SIM card number not larger than the number of carrier of the current configuration, in order to ensure as much as possible to obtain high traffic rate, respectively configured with different carriers to the plurality of SIM card, namely any two SIM cards are configured on the different carrier.”; Cao et al.; 0073)
(“Step S410, selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier.”; Cao et al.; 0101)
 (where
“base station”, 
“terminal” maps to “UE”
“any two SIM cards are configured on the different carrier”/”SIM card 1 and the SIM card 2 are configured on the these two optimal carrier” maps to “connected to the first base station by a first connection and a second connection”, “different carrier”/”two optional carrier” maps to “first connection and a second connection”, where “carrier” maps to “connection”

determining that the first connection and the second connection relate to the first UE;
(“step S411, using service data transmission is carrier of the SIM card of the terminal 1 and SIM card 2 configuration, carrier the terminal initiated by the service for the terminal.”; Cao et al.; 0102)
(where
“selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier”/“using service data transmission is carrier of the SIM card of the terminal 1 and SIM card 2 configuration, carrier the terminal initiated by the service for the terminal.” Maps to “determining that the first connection and the second connection relate to the first UE”, “selecting” maps to “determining”, “two optimal carrier” maps to “first connection and the second connection”, “terminal initiate” maps to “related to the first UE”

defining a first connection group including the first connection and the second connection;
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT; Cao et al.; 0050)
(“where T is the peak rate of the single carrier, t is the subscription rate of the terminal.”; Cao et al.; 0052)
(where
“only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT”/”single carrier” maps to “defining a first connection group including the first connection and the second connection”, where “different carrier” maps to “first connection and the second connection”, “M satisfies the following relation: (M-1)T <= t <= MT” maps to “defining a first connection group”, “single carrier”/”different carrier” maps to “including...”

monitoring a first resource usage of the first connection group;

(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: Cao et al.; 0077)
(where
“considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal”/”adjusting the rate of the SIM card 1 and the SIM card 2 to rise up until the meet the requirement of service rate” maps to “monitoring a first resource usage of the first connection group”, where “will not be greater than the limit of the subscription rate of the terminal”/”adjusting the rate...until the meet” maps to “monitoring”, “business rate of the terminal” maps to “first resource usage of the first connection group”, where “two optimal carrier” which maps to “first connection group” is considered as associated with the “terminal”, where “business rate” maps to “first resource usage”

determining that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group; and
(“step S408, judging whether the subscription rate of the terminal is not greater than the peak rate of the single carrier, if so, entering step S409, otherwise, entering into step S410.”; Cao et al.; 0099)
(where
“judging whether the subscription rate of the terminal is not greater than the peak rate of the single carrier, if so, ..., otherwise, entering into step S410” maps to “determining that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group”, where “subscription rate” maps to “resource usage”, “peak rate” maps to “resource usage threshold”, “if so” maps to “determining”, “greater” maps to “exceeds”

in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group, initiating a handover of one or both of the first connection and the second connection,
(“step S416, starting the SIM card 1 and the SIM card 2 and switching to the target cell, and selecting the optimal two carriers from the current configuration of the carrier by the RNC of the target cell, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier. wherein, for switching of the cell in the RNC, RNC, for switching the cell between the RNC, the RNC of the target cell belongs to the configuration of the carrier.”; Cao et al.; 0108)

“step 416” follows “step 410” which maps to “in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group”
“starting the SIM card 1 and the SIM card 2 and switching to the target cell” maps to “initiating a handover of one or both of the first connection and the second connection”, where “starting...switching” maps to “initiating a handover”,

wherein the first connection group further includes a third connection, the third connection relating to ... and the first UE.
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT; Cao et al.; 0050)
(“where T is the peak rate of the single carrier, t is the subscription rate of the terminal.”; Cao et al.; 0052)
(where
“M” is considered as including “a third connection”
“(M-1)T <= t <= MT” maps to “the third connection relating to the first subscription and the first UE”

Cao et al. teaches a terminal connection with a RNC using a plurality of SIM cards where the plurality of SIM cards have respective configured carriers, where a group of SIM cards are determined based on the peak rate of a single carrier and the subscription rate of the terminal, where the rate of the terminal is monitored and compared to the peak rate of a single carrier and of the rate is greater than the peak rate of a single carrier, the carriers are switched.

Cao et al. as described above does not explicitly teach:
having resources associated with a first subscription and a second subscription, respectively, the method comprising:
determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively;

However, Miao et al. further teaches a resource capability which includes:
having resources associated with a first subscription and a second subscription, respectively, the method comprising:
(“In step 1605, the wireless communication device 102 shares mobility management tasks between the first and second wireless cellular protocol SW stacks when the first and second SIMs are associated with the same wireless network as a serving carrier or as a roaming carrier. In some embodiments, the first and second wireless networks are identically the same wireless network, and the first and second wireless cellular protocol SW stacks are each associated 
(“In some embodiments, the first and second wireless networks 510A/B can be the same wireless network, and the wireless circuitry 508 can be connected to the same cell using the same RAT via the same access network equipment 512A/B”; Miao et al.; 0050)
(“Alternatively, the second SIM/eSIM in the wireless accessory device can enable the wireless communication device to connect to a wireless network using a different subscriber identity than available in a first SIM/eSIM in the wireless communication device, such as when using two different subscriber identities 
(“FIG. 13 illustrates a message exchange sequence between a wireless communication device and network elements of a wireless network to receive a second connection while connected via a first connection, in accordance with some embodiments.”; Miao et al.; 0022)
(where
“cellular” maps to “cellular telecommunications network”,
“same cell using the same RAT via the same access network equipment 512A” maps to “first base station”,
“wireless communication device” maps to “first UE”,
“connected via a first connection”/”first wireless cellular protocol SW stack” maps to “connected ... by a first connection”
“receive a second connection”/”second wireless cellular protocol SW stack” maps to “second connection”,
“monitoring a paging channel via the first wireless cellular protocol SW stack”/” monitoring the paging channel via the second wireless cellular protocol SW stack” maps to “having resources”, where “paging channel” maps to “resources”

determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively;

(“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”; Miao et al.; 0048)
(where
“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”/“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM””/”using two different subscriber identities from two different SIMs/eSIMs to access the same wireless network for different services and/or subscriptions” maps to “determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively” where “two different SIMs/eSIMs...different...subscriptions” maps to “first subscription and the second subscription, respectively”, “connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM” maps to “first connection and the second connection”, where “using” maps to “determining”

Miao et al. teaches multiple subscriptions with associated connections, teaches handover of connections and teaches that a subscription includes multiple connections.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Miao et al. into Cao et al. By modifying the carrier of Cao et al. to include the resource capability as taught by the resources of Miao et al., the benefits of improved service rate (Cao et al.; Abstract) with improved connection stability (Miao et al.; 0034) are achieved.

As to claim 2:
Cao et al. discloses:
wherein the first resource usage is a cumulative resource usage of the first connection and the second connection with the first UE.
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT; Cao et al.; 0050)

As to claim 3:
Cao et al. discloses:
wherein initiating the handover is of both the first connection and the second connection to a second base station.
(“step S412, judging whether the generating cell switching one of two SIM card in, if so, entering step S413, otherwise, entering into step S421.”; Cao et al.; 0103)
(“step S421, judging whether two SIM card whether one of the network switch, for example, a 3G network from the current switch to the 2G network, if so, entering step S422, otherwise, entering into step S411.”; Cao et al.; 0113)
(“step S425, starting the SIM card 1 and the SIM card 2 is switched to the target network, for example, is switched to 3G network. and selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier by RNC of the target network.”; Cao et al.; 0118)

As to claim 4:
Cao et al. discloses:
wherein initiating the handover is of one of the first connection or the second connection to a second base station.

(“step S421, judging whether two SIM card whether one of the network switch, for example, a 3G network from the current switch to the 2G network, if so, entering step S422, otherwise, entering into step S411.”; Cao et al.; 0113)
(“step S425, starting the SIM card 1 and the SIM card 2 is switched to the target network, for example, is switched to 3G network. and selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier by RNC of the target network.”; Cao et al.; 0118)

As to claim 5:
Cao et al. as described above does not explicitly teach:
initiating the handover is of the first connection to a second base station and of the second connection to a third base station.

However, Miao et al. further teaches a handover capability which includes:
initiating the handover is of the first connection to a second base station and of the second connection to a third base station.
 (“In some embodiments, when the first wireless cellular protocol SW stack is in a connected state with a serving cell and the second wireless cellular protocol SW stack is in an idle state or in a paging channel (PCH) state 
(“In some embodiments, the wireless communication device 102 measures communication channel characteristics for the serving cell and for the one or more neighbor cells via the second wireless cellular protocol SW stack and provides measurements to the serving cell via the second wireless cellular protocol SW stack during a time period between when handover of the first wireless cellular protocol SW stack from the serving cell to the target cell completes and handover of the second wireless cellular SW stack from the serving cell to the target cell completes”; Miao et al.; 0083)
(“Each Rx wireless receive circuitry 710A/B, in some embodiments, can operate independently from the other.”; Miao et al.; 0056)
(where
“target cell” maps to “a second base station”
“BTS 208”/FIG. 2 maps to “third base station”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the handover 

As to claim 8:
Cao discloses:
wherein the handover indicates to the second base station that the first connection and the second connection are associated with the first UE.
 (“step S412, judging whether the generating cell switching one of two SIM card in, if so, entering step S413, otherwise, entering into step S421.”; Cao et al.; 0103)
(“step S421, judging whether two SIM card whether one of the network switch, for example, a 3G network from the current switch to the 2G network, if so, entering step S422, otherwise, entering into step S411.”; Cao et al.; 0113)
(“step S425, starting the SIM card 1 and the SIM card 2 is switched to the target network, for example, is switched to 3G network. and selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier by RNC of the target network.”; Cao et al.; 0118)
(“Step 6, configured as SIM card of the terminal 1 and the SIM card 2 using the switching carrier, for transmitting service data carrier the terminal initiated by the service for the terminal.”; Cao et al.; 0119)

As to claim 10:
Cao discloses:
wherein the network node is the first base station. 
(“According to the third method, the specific processing mode of this step can obtain the IMSI from the Common ID signalling is as follows: after the RNC obtains associated information and compared with other IMSI obtaining associated information, to determine whether it is associated with the IMSI, the IMSI and determining the IMSI is IMSI associated with a plurality of SIM card respectively corresponding to SIM card that is used for the terminal.”; Cao et al.; 0071)

As to claim 11:
Cao discloses:
A non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out
a method of operating a network node in a cellular telecommunications network, wherein the cellular telecommunications network further includes a first base station and a first User Equipment (UE), and the first UE is connected to the first base station by a first connection and a second connection ...
(“According to the third method, the specific processing mode of this step can obtain the IMSI from the Common ID signalling is as follows: after the RNC 
(“first manner associated when a plurality of SIM card number not larger than the number of carrier of the current configuration, in order to ensure as much as possible to obtain high traffic rate, respectively configured with different carriers to the plurality of SIM card, namely any two SIM cards are configured on the different carrier.”; Cao et al.; 0073)
(“Step S410, selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier.”; Cao et al.; 0101)
 (where
“RNC” maps to “base station”, 
“terminal” maps to “UE”
“any two SIM cards are configured on the different carrier”/”SIM card 1 and the SIM card 2 are configured on the these two optimal carrier” maps to “connected to the first base station by a first connection and a second connection”, “different carrier”/”two optional carrier” maps to “first connection and a second connection”, where “carrier” maps to “connection”

determining that the first connection and the second connection relate to the first UE;
(“step S411, using service data transmission is carrier of the SIM card of the terminal 1 and SIM card 2 configuration, carrier the terminal initiated by the service for the terminal.”; Cao et al.; 0102)
(where
“selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier”/“using service data transmission is carrier of the SIM card of the terminal 1 and SIM card 2 configuration, carrier the terminal initiated by the service for the terminal.” Maps to “determining that the first connection and the second connection relate to the first UE”, “selecting” maps to “determining”, “two optimal carrier” maps to “first connection and the second connection”, “terminal initiate” maps to “related to the first UE”

defining a first connection group including the first connection and the second connection;
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are 
(“where T is the peak rate of the single carrier, t is the subscription rate of the terminal.”; Cao et al.; 0052)
(where
“only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT”/”single carrier” maps to “defining a first connection group including the first connection and the second connection”, where “different carrier” maps to “first connection and the second connection”, “M satisfies the following relation: (M-1)T <= t <= MT” maps to “defining a first connection group”, “single carrier”/”different carrier” maps to “including...”

monitoring a first resource usage of the first connection group;
(“first mode: starting the DCCC control algorithm, adjusting the rate of the SIM card 1 and the SIM card 2 to rise up until the meet the requirement of service rate.”; Cao et al.; 0143)
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are 
(where
“considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal”/”adjusting the rate of the SIM card 1 and the SIM card 2 to rise up until the meet the requirement of service rate” maps to “monitoring a first resource usage of the first connection group”, where “will not be greater than the limit of the subscription rate of the terminal”/”adjusting the rate...until the meet” maps to “monitoring”, “business rate of the terminal” maps to “first resource usage of the first connection group”, where “two optimal carrier” which maps to “first connection group” is considered as associated with the “terminal”, where “business rate” maps to “first resource usage”

determining that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group; and
(“step S408, judging whether the subscription rate of the terminal is not greater than the peak rate of the single carrier, if so, entering step S409, otherwise, entering into step S410.”; Cao et al.; 0099)
(where
“judging whether the subscription rate of the terminal is not greater than the peak rate of the single carrier, if so, ..., otherwise, entering into step S410” maps to “determining that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group”, where “subscription rate” maps to “resource usage”, “peak rate” maps to “resource usage threshold”, “if so” maps to “determining”, “greater” maps to “exceeds”

in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group, initiating a handover of one or both of the first connection and the second connection,
(“step S416, starting the SIM card 1 and the SIM card 2 and switching to the target cell, and selecting the optimal two carriers from the current configuration of the carrier by the RNC of the target cell, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier. wherein, for switching of the cell in the RNC, RNC, for switching the cell between the RNC, the RNC of the target cell belongs to the configuration of the carrier.”; Cao et al.; 0108)
(where
“step 416” follows “step 410” which maps to “in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group”
“starting the SIM card 1 and the SIM card 2 and switching to the target cell” maps to “initiating a handover of one or both of the first connection and the second connection”, where “starting...switching” maps to “initiating a handover”,

wherein the first connection group further includes a third connection, the third connection relating to ... and the first UE.
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT; Cao et al.; 0050)
(“where T is the peak rate of the single carrier, t is the subscription rate of the terminal.”; Cao et al.; 0052)
(where
“M” is considered as including “a third connection”
“(M-1)T <= t <= MT” maps to “the third connection relating to the first subscription and the first UE”

Cao et al. teaches a terminal connection with a RNC using a plurality of SIM cards where the plurality of SIM cards have respective configured carriers, where a group of SIM cards are determined based on the peak rate of a single carrier and the subscription rate of the terminal, where the rate of the terminal is monitored and compared to the peak rate of a single carrier and of the rate is greater than the peak rate of a single carrier, the carriers are switched.


having resources associated with a first subscription and a second subscription, respectively, the method comprising:
determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively;
wherein the first connection group further includes a third connection, the third connection relating to the first subscription and the first UE.

However, Miao et al. further teaches a resource capability which includes:
having resources associated with a first subscription and a second subscription, respectively, the method comprising:
(“In step 1605, the wireless communication device 102 shares mobility management tasks between the first and second wireless cellular protocol SW stacks when the first and second SIMs are associated with the same wireless network as a serving carrier or as a roaming carrier. In some embodiments, the first and second wireless networks are identically the same wireless network, and the first and second wireless cellular protocol SW stacks are each associated with the same cell of the same wireless network. In some embodiments, when the first and second wireless cellular protocol SW stacks are each in an idle state or in a paging channel (PCH) state, the wireless communication device 102 shares mobility management tasks by: (i) monitoring a paging channel via the first wireless cellular protocol SW stack for paging messages associated with the first subscriber identity, (ii) monitoring the paging channel via the second wireless 
(“In some embodiments, the first and second wireless networks 510A/B can be the same wireless network, and the wireless circuitry 508 can be connected to the same cell using the same RAT via the same access network equipment 512A/B”; Miao et al.; 0050)
(“Alternatively, the second SIM/eSIM in the wireless accessory device can enable the wireless communication device to connect to a wireless network using a different subscriber identity than available in a first SIM/eSIM in the wireless communication device, such as when using two different subscriber identities from two different SIMs/eSIMs to access the same wireless network for different services and/or subscriptions”; Miao et al.; 0038)
(“FIG. 13 illustrates a message exchange sequence between a wireless communication device and network elements of a wireless network to receive a second connection while connected via a first connection, in accordance with some embodiments.”; Miao et al.; 0022)

“cellular” maps to “cellular telecommunications network”,
“same cell using the same RAT via the same access network equipment 512A” maps to “first base station”,
“wireless communication device” maps to “first UE”,
“connected via a first connection”/”first wireless cellular protocol SW stack” maps to “connected ... by a first connection”
“receive a second connection”/”second wireless cellular protocol SW stack” maps to “second connection”,
“monitoring a paging channel via the first wireless cellular protocol SW stack”/” monitoring the paging channel via the second wireless cellular protocol SW stack” maps to “having resources”, where “paging channel” maps to “resources”

determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively;
(“In some embodiments, the multi-mode UE can connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM.”; Miao et al.; 0032)
(“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”; Miao et al.; 0048)

“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”/“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM””/”using two different subscriber identities from two different SIMs/eSIMs to access the same wireless network for different services and/or subscriptions” maps to “determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively” where “two different SIMs/eSIMs...different...subscriptions” maps to “first subscription and the second subscription, respectively”, “connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM” maps to “first connection and the second connection”, where “using” maps to “determining”

Miao et al. teaches multiple subscriptions with associated connections, teaches handover of connections and teaches that a subscription includes multiple connections.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource 

As to claim 13:
Cao discloses:
A network node for a cellular telecommunications network, wherein the cellular telecommunications network further includes a first base station and first User Equipment (UE), wherein the first UE is connected to the first base station by a first connection and a second connection ...
(“According to the third method, the specific processing mode of this step can obtain the IMSI from the Common ID signalling is as follows: after the RNC obtains associated information and compared with other IMSI obtaining associated information, to determine whether it is associated with the IMSI, the IMSI and determining the IMSI is IMSI associated with a plurality of SIM card respectively corresponding to SIM card that is used for the terminal.”; Cao et al.; 0071)
(“first manner associated when a plurality of SIM card number not larger than the number of carrier of the current configuration, in order to ensure as much as possible to obtain high traffic rate, respectively configured with different carriers to the plurality of SIM card, namely any two SIM cards are configured on the different carrier.”; Cao et al.; 0073)

 (where
“RNC” maps to “base station”, 
“terminal” maps to “UE”
“any two SIM cards are configured on the different carrier”/”SIM card 1 and the SIM card 2 are configured on the these two optimal carrier” maps to “connected to the first base station by a first connection and a second connection”, “different carrier”/”two optional carrier” maps to “first connection and a second connection”, where “carrier” maps to “connection”

determine that the first connection and the second connection relate to the first UE;
(“step S411, using service data transmission is carrier of the SIM card of the terminal 1 and SIM card 2 configuration, carrier the terminal initiated by the service for the terminal.”; Cao et al.; 0102)
(where
“selecting the best two carrier from the current configuration of the carrier, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier”/“using service data transmission is carrier of the SIM card of the terminal 1 and SIM card 2 configuration, carrier the terminal initiated by the service for the terminal.” Maps to “determining that the first connection and the second connection relate to the first UE”, “selecting” maps to “determining”, “two optimal carrier” maps to “first connection and the second connection”, “terminal initiate” maps to “related to the first UE”

define a first connection group including the first connection and the second connection;
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT; Cao et al.; 0050)
(“where T is the peak rate of the single carrier, t is the subscription rate of the terminal.”; Cao et al.; 0052)
(where
“only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT”/”single carrier” maps to “defining a first connection group including the first connection and the second connection”, where “different carrier” maps to “first connection and the second connection”, “M satisfies the following relation: (M-1)T <= t <= MT” maps to “defining a first connection group”, “single carrier”/”different carrier” maps to “including...”

monitor a first resource usage of the first connection group;
(“first mode: starting the DCCC control algorithm, adjusting the rate of the SIM card 1 and the SIM card 2 to rise up until the meet the requirement of service rate.”; Cao et al.; 0143)
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: Cao et al.; 0077)
(where
“considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal”/”adjusting the rate of the SIM card 1 and the SIM card 2 to rise up until the meet the requirement of service rate” maps to “monitoring a first resource usage of the first connection group”, where “will not be greater than the limit of the subscription rate of the terminal”/”adjusting the rate...until the meet” maps to “monitoring”, “business rate of the terminal” maps to “first resource usage of the first connection group”, where “two optimal carrier” which maps to “first connection group” is considered as associated with the “terminal”, where “business rate” maps to “first resource usage”

determine that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group; and
(“step S408, judging whether the subscription rate of the terminal is not greater than the peak rate of the single carrier, if so, entering step S409, otherwise, entering into step S410.”; Cao et al.; 0099)
(where
“judging whether the subscription rate of the terminal is not greater than the peak rate of the single carrier, if so, ..., otherwise, entering into step S410” maps to “determining that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group”, where “subscription rate” maps to “resource usage”, “peak rate” maps to “resource usage threshold”, “if so” maps to “determining”, “greater” maps to “exceeds”

in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group, initiate a handover of one or both of the first connection and the second connection based on the first resource usage,
(“step S416, starting the SIM card 1 and the SIM card 2 and switching to the target cell, and selecting the optimal two carriers from the current configuration of the carrier by the RNC of the target cell, the SIM card 1 and the SIM card 2 are configured on the these two optimal carrier. wherein, for switching 
(where
“step 416” follows “step 410” which maps to “in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group”
“starting the SIM card 1 and the SIM card 2 and switching to the target cell” maps to “initiating a handover of one or both of the first connection and the second connection”, where “starting...switching” maps to “initiating a handover”,

wherein the first connection group further includes a third connection, the third connection relating to ... and the first UE.
(“third method considering the business rate of the terminal will not be greater than the limit of the subscription rate of the terminal, when the carrier configuration, in order to rationally using carrier resource, can according to the subscription rate of the terminal and the peak rate of the single carrier to carrier configuration, specifically only a plurality of SIM card M in the SIM card are configured with different carrier, wherein M satisfies the following relation: (M-1)T <= t <= MT; Cao et al.; 0050)
(“where T is the peak rate of the single carrier, t is the subscription rate of the terminal.”; Cao et al.; 0052)
(where
“M” is considered as including “a third connection”
“the third connection relating to the first subscription and the first UE”

Cao et al. teaches a terminal connection with a RNC using a plurality of SIM cards where the plurality of SIM cards have respective configured carriers, where a group of SIM cards are determined based on the peak rate of a single carrier and the subscription rate of the terminal, where the rate of the terminal is monitored and compared to the peak rate of a single carrier and of the rate is greater than the peak rate of a single carrier, the carriers are switched.

Cao et al. as described above does not explicitly teach:
having resources associated with a first subscription and a second subscription, respectively, the method comprising:
determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively;

However, Miao et al. further teaches a resource capability which includes:
having resources associated with a first subscription and a second subscription, respectively, the method comprising:
(“In step 1605, the wireless communication device 102 shares mobility management tasks between the first and second wireless cellular protocol SW stacks when the first and second SIMs are associated with the same wireless network as a serving carrier or as a roaming carrier. In some embodiments, the 
(“In some embodiments, the first and second wireless networks 510A/B can be the same wireless network, and the wireless circuitry 508 can be connected to the same cell using the same RAT via the same access network equipment 512A/B”; Miao et al.; 0050)
(“Alternatively, the second SIM/eSIM in the wireless accessory device can enable the wireless communication device to connect to a wireless network using 
(“FIG. 13 illustrates a message exchange sequence between a wireless communication device and network elements of a wireless network to receive a second connection while connected via a first connection, in accordance with some embodiments.”; Miao et al.; 0022)
(where
“cellular” maps to “cellular telecommunications network”,
“same cell using the same RAT via the same access network equipment 512A” maps to “first base station”,
“wireless communication device” maps to “first UE”,
“connected via a first connection”/”first wireless cellular protocol SW stack” maps to “connected ... by a first connection”
“receive a second connection”/”second wireless cellular protocol SW stack” maps to “second connection”,
“monitoring a paging channel via the first wireless cellular protocol SW stack”/” monitoring the paging channel via the second wireless cellular protocol SW stack” maps to “having resources”, where “paging channel” maps to “resources”

determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively;
(“In some embodiments, the multi-mode UE can connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM.”; Miao et al.; 0032)
(“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”; Miao et al.; 0048)
(where
“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”/“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM””/”using two different subscriber identities from two different SIMs/eSIMs to access the same wireless network for different services and/or subscriptions” maps to “determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively” where “two different SIMs/eSIMs...different...subscriptions” maps to “first subscription and the second subscription, respectively”, “connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM” “first connection and the second connection”, where “using” maps to “determining”

Miao et al. teaches multiple subscriptions with associated connections, teaches handover of connections and teaches that a subscription includes multiple connections.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Miao et al. into Cao et al. By modifying the carrier of Cao et al. to include the resource capability as taught by the resources of Miao et al., the benefits of improved service rate (Cao et al.; Abstract) with improved connection stability (Miao et al.; 0034) are achieved.

As to claim 14:
Cao et al. discloses:
wherein defining a first connection group comprises assigning an identifier to the first connection group.
(“step S403, core network interacts with the RNC respectively the IMSI of the SIM card 1 and the SIM card 2 informs the RNC through a Common ID signalling.”; Cao et al.; 0094)

As to claim 15:

wherein defining a first connection group comprises assigning an identifier to the first connection group.
(“step S403, core network interacts with the RNC respectively the IMSI of the SIM card 1 and the SIM card 2 informs the RNC through a Common ID signalling.”; Cao et al.; 0094)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Cao et al. CN 102387590 (citations are from English language translation) in view of Miao et al. US 20170127217 (cited in Non-Final Rejection dated 12/09/2020) and in further view of Yang et al. US 20160295439 (cited in Non-Final Rejection dated 12/09/2020).

As to claim 6:
Cao et al. as described above does not explicitly teach:
having resources associated with a first subscription and a second subscription, respectively, the method comprising:
determining that the first connection and the second connection relate to the first subscription and the second subscription, respectively;
wherein the first connection group further includes a third connection, the third connection relating to the first subscription and the first UE.

However, Miao et al. further teaches a resource capability which includes:
wherein the cellular telecommunications network further includes a second UE, and the second UE is connected to the network node by a third connection and a fourth connection having resources associated with a third subscription and a fourth subscription^ respectively, the method further comprising 
(“In step 1605, the wireless communication device 102 shares mobility management tasks between the first and second wireless cellular protocol SW stacks when the first and second SIMs are associated with the same wireless network as a serving carrier or as a roaming carrier. In some embodiments, the first and second wireless networks are identically the same wireless network, and the first and second wireless cellular protocol SW stacks are each associated with the same cell of the same wireless network. In some embodiments, when the first and second wireless cellular protocol SW stacks are each in an idle state or in a paging channel (PCH) state, the wireless communication device 102 shares mobility management tasks by: (i) monitoring a paging channel via the first wireless cellular protocol SW stack for paging messages associated with the first subscriber identity, (ii) monitoring the paging channel via the second wireless cellular protocol SW stack for paging messages associated with the second subscriber identity, (iii) measuring communication channel characteristics for a serving cell and for one or more neighbor cells via the first wireless cellular protocol SW stack, and (iv) transferring information based on the communication channel characteristics from the first wireless cellular protocol SW stack to the second wireless cellular protocol SW stack. In some embodiments, the information transferred between the wireless cellular protocol SW stacks includes 
(“In some embodiments, the first and second wireless networks 510A/B can be the same wireless network, and the wireless circuitry 508 can be connected to the same cell using the same RAT via the same access network equipment 512A/B”; Miao et al.; 0050)
(“Alternatively, the second SIM/eSIM in the wireless accessory device can enable the wireless communication device to connect to a wireless network using a different subscriber identity than available in a first SIM/eSIM in the wireless communication device, such as when using two different subscriber identities from two different SIMs/eSIMs to access the same wireless network for different services and/or subscriptions”; Miao et al.; 0038)
(“FIG. 13 illustrates a message exchange sequence between a wireless communication device and network elements of a wireless network to receive a second connection while connected via a first connection, in accordance with some embodiments.”; Miao et al.; 0022)
(where
FIGs. 2-3 illustrate a plurality of “mobile station”/”user equipment” which maps to “second UE”, 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Miao et al. to the plurality of “mobile station”/”user equipment”

initiating the handover of one or both of the first connection and the second connection ...,
(“In some embodiments, when the first wireless cellular protocol SW stack is in a connected state with a serving cell and the second wireless cellular protocol SW stack is in an idle state or in a paging channel (PCH) state associated with the serving cell, the wireless communication device 102 shares mobility management tasks by: (i) performing measurements of the serving cell and of one or more neighbor cells for cell reselection or handover via the first wireless cellular protocol SW stack; (ii) determining a target cell for reselection or handover via the first wireless cellular protocol SW stack; and (iii) performing reselection or handover from the serving cell to the target cell for both the first and second wireless cellular protocol SW stacks.”; Miao et al.; 0082)
(“In some embodiments, the wireless communication device 102 measures communication channel characteristics for the serving cell and for the one or more neighbor cells via the second wireless cellular protocol SW stack and provides measurements to the serving cell via the second wireless cellular protocol SW stack during a time period between when handover of the first wireless cellular protocol SW stack from the serving cell to the target cell completes and handover of the second wireless cellular SW stack from the serving cell to the target cell completes”; Miao et al.; 0083)
(where
“determining a target cell for reselection or handover via the first wireless cellular protocol SW stack”/”handover of the second wireless cellular SW stack” “initiating a handover of one or both of the first connection and the second connection”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Miao et al. into Cao et al. By modifying the carrier of Cao et al. to include the resource capability as taught by the resources of Miao et al., the benefits of improved service rate (Cao et al.; Abstract) with improved connection stability (Miao et al.; 0034) are achieved.

However, Yang et al. further teaches a RAT/coverage/balancing/handover capability which includes:
monitoring a second resource usage of one or both of the third connection and the fourth connection
based on one or both of the first resource usage and the second resource usage.
 (“A handover or cell reselection may also be performed when there is a coverage hole or lack of coverage in one network or when there is traffic balancing between a first RAT and the second RAT networks. As part of that handover or cell reselection process, while in a connected mode with a first system (e.g., TD-SCDMA) a UE may be specified to perform a measurement of a neighboring cell (such as GSM cell). For example, the UE may measure the neighbor cells of a second network for signal strength, frequency channel, and 
(“Alternatively, the first and the second SIMs communicate according to a same RAT (e.g., TD-SCDMA). Thus, the first SIM and the second SIM are each assigned to a different RAT or share a same RAT.”; Yang et al.; 0075)
(where
FIG. 4 illustrates a plurality of “user equipment” which maps to “second UE”
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yang et al. to a “second UE”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RAT/coverage/balancing/handover capability of Yang et al. into Cao et al. By modifying the connections/SIMs of Cao et al. to include the RAT/coverage/balancing/handover capability as taught by the network of Yang et al., the benefits of improved measurement (Yang et al.; 0108) are achieved.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Cao et al. CN 102387590 (citations are from English language translation) in view of Miao et al. US 20170127217 (cited in Non-Final Rejection dated 12/09/2020) and in further view of Horn et al. US 20170332301 (cited in Non-Final Rejection dated 12/09/2020).

As to claim 9:
Cao et al. as described above does not explicitly teach:
wherein the cellular telecommunications network further includes a management node having a database indicating a partnership between a first network and a second network, the method further comprising:
detecting that one or both of the first connection and the second connection relates to the first network;
sending a message to the management node, the message identifying the first network; and
receiving a response message from the management node, the response message identifying the second network,
wherein initiating the handover of one or both of the first connection and the second connection is to the second network.

However, Miao et al. further teaches a resource capability which includes:
wherein the cellular telecommunications network further includes a management node having a database indicating a partnership between a first network and a second network, the method further comprising 
	(“The eNodeB 310 can also be connected to a mobility management entity (MME) 314 that can provide control over connections for the user equipment 302.”; Miao et al.; 0043)
	(where
	“MME” maps to “management node”,
	FIG. 9 illustrates in when both protocol stacks are in connected mode that “Master=A or B” and that “Slave=B or A” which maps to “database indicating a partnership between a first network and a second network”,
	“(MME) 314 that can provide control over connections for the user equipment 302” is considered as requiring the “MME” to include the information of FIG. 9 in order to perform “control over connections” which maps to “management node having a database indicating a partnership between a first network and a second network”

	detecting that one ... of the first connection and ... relates to the first network;
(“In some embodiments, the multi-mode UE can connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM.”; Miao et al.; 0032)
(“connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”; Miao et al.; 0048)

...
wherein initiating the handover of one or ... of the first connection and ... is to the second network.
(“In some embodiments, when the first wireless cellular protocol SW stack is in a connected state with a serving cell and the second wireless cellular protocol SW stack is in an idle state or in a paging channel (PCH) state associated with the serving cell, the wireless communication device 102 shares mobility management tasks by: (i) performing measurements of the serving cell and of one or more neighbor cells for cell reselection or handover via the first wireless cellular protocol SW stack; (ii) determining a target cell for reselection or handover via the first wireless cellular protocol SW stack; and (iii) performing reselection or handover from the serving cell to the target cell for both the first and second wireless cellular protocol SW stacks.”; Miao et al.; 0082)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Miao et al. into Cao et al. By modifying the carrier of Cao et al. to include the resource capability as taught by the resources of Miao et al., the benefits of improved service rate (Cao et al.; Abstract) with improved connection stability (Miao et al.; 0034) are achieved.

However, Horn et al. further teaches a handover capability which includes:
sending a message to the management node, the message identifying the first network; and
(“The second access node B 205 may initiate a user plane switch (e.g., downlink path for the UE device 202) by sending a switch request 340 to the MME 212. This notifies the MME 212 that packets to the UE device 202 should be forwarded to the second access node B 205 instead of the first access node A 203.”; Horn et al.; 0055)

receiving a response message from the management node, the response message identifying the second network,
(“In turn, the MME 212 may send a modify bearer request 342 to the PGW/SGW 208. This causes the PGW/SGW 208 to switch the downlink path 344 for the UE device 202 and send an end marker 346 to the first access node A 203. The first access node A 203 may forward this end marker 348 to the second access node B 205 to indicate that the second access node B 205 should takeover downlink communications for the UE device 202. Consequently, the second access node B 205 may transmit both uplink and downlink packet data 350 for the UE device 202. The PGW/SGW 208 may also send a modify bearer response 352 to indicate that the bearer for the UE device 202 has been successfully updated.”; Horn et al.; 0056)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the handover 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

 
/Michael K Phillips/Examiner, Art Unit 2464